

117 S2047 IS: No PFAS in Cosmetics Act
U.S. Senate
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2047IN THE SENATE OF THE UNITED STATESJune 14, 2021Ms. Collins (for herself, Mr. Blumenthal, Mrs. Feinstein, Ms. Hassan, Mrs. Shaheen, Mrs. Gillibrand, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo ban the use of intentionally added perfluoroalkyl or polyfluoroalkyl substances in cosmetics.1.Short titleThis Act may be cited as the No PFAS in Cosmetics Act.2.Ban on perfluoroalkyl or polyfluoroalkyl substances(a)Directed rulemakingNot later than 270 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall issue a proposed rule to ban the use of intentionally added perfluoroalkyl or polyfluoroalkyl substances in cosmetics. Not later than 90 days after issuing the proposed rule, the Secretary shall finalize such rule.(b)DefinitionIn this section, the term per­fluo­ro­al­kyl or polyfluoroalkyl substance means a per­fluo­ro­al­kyl or polyfluoroalkyl substance that is man-made and has at least 1 fully fluorinated carbon atom.